Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 39-40 are cancelled (Therefore, the 103 rejections are moot and the application is in condition for allowance).

Allowable Subject Matter
Claims 11, 21-22, and 24-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 recites, a balun transformer, comprising: 
a primary winding inductor defined by a primary conductive trace with a plurality of turns; 
a secondary winding inductor defined by a secondary conductive trace with a plurality of turns; and 
a double bridge interconnect of a segment of the primary conductive trace crossing over a segment of the secondary conductive trace, the primary conductive trace being electrically isolated from the secondary conductive trace while being electromagnetically coupled the   
double bridge interconnect is defined by: 
a primary base level trace coplanar with the primary conductive trace; 
a secondary base level trace coplanar with the secondary conductive trace and vertically offset from the primary base level trace by a predefined distance, the secondary base level trace and the primary base level trace defining a mutual electromagnetic coupling; 
a primary deck level trace vertically offset from the primary base level trace; 
a secondary deck level trace vertically offset from the secondary base level trace, 
the secondary deck level trace being vertically offset from the primary deck level trace by the predefined distance, the primary deck level trace and the secondary deck level trace defining a mutual electromagnetic coupling; 
a primary vertical offset trace interconnecting the primary base level trace to the 
primary deck level trace; and 
a secondary vertical offset trace interconnecting the secondary base level trace to the secondary deck level trace.

Claim 22 recites, a transformer comprising: 
a primary winding inductor spanning a first conductive layer and a second 
conductive layer; 
a secondary winding inductor spanning the first conductive layer and the second conductive layer, the secondary winding inductor being electrically isolated from and electromagnetically coupled to the primary winding inductor; and 
a double bridge interconnect connecting first and second segments of the primary
winding inductor in the first conductive layer and connecting first and second segments of 
the secondary winding inductor in the second conductive layer, the double bridge 
interconnect crossing over the secondary winding inductor in the first conductive layer and 
the primary winding inductor in the second conductive layer the double bridge interconnect comprises: 
a primary deck level trace vertically offset from the first conductive layer by a predefined distance; 
a secondary deck level trace vertically offset from the second conductive layer by the predefined distance, the primary deck level trace and the secondary deck level trace defining a mutual electromagnetic coupling; 
a first primary vertical offset trace connecting the first segment of the primary winding inductor in the first conductive layer to the primary deck level trace; 
a second primary vertical offset trace connecting the primary deck level trace to the second segment of the primary winding inductor in the first conductive layer; 
a first secondary vertical offset trace connecting the first segment of the secondary winding inductor in the second conductive layer to the secondary deck level trace; and a second secondary vertical offset trace connecting the secondary deck level trace to the second segment of the secondary winding inductor in the second conductive layer


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837